DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b) ¶ E.  The claim will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,945,626 to Robbins.
Anent the claims, Robbins discloses the claimed invention including a firearm gas block 80, e.g., Fig. 4, 90, e.g., Fig. 5, comprising: a body having a gas port (as shown for 80, 92 for 90*) *(see below), a barrel bore (for barrel 82, 100 for 90), and a sling pin bore (Fig. 4 appears to 84, and a corresponding bore therefor, and “swivel mount 104 for carrying a sling swivel,” as set forth at col. 4, lines 37 – 38 (e.g., 3:37-38) in Fig. 5); a sling pin** (**see below) removably engaged with the sling pin bore; a ring (as shown in Fig. 4, see disclosure above for Fig. 5) coupled to the sling pin, wherein the ring is a swivel ring, id.
*With respect to the gas port, Fig. 4 appears to be a cross-section clearly showing such, while Fig. 5 shows such in hidden lines.
**With respect to a swivel pin removably engaged with the sling pin bore, it is asserted that this is customary in sling attachment devices, i.e., a pin running through the bore in order to attach a sling swivel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, alone, or in view of US 2010/0170133 to Swan or US 5,067,267 to Ives.
Were the rejection and rationale above fail, Robbins would disclose the claimed invention except for positively disclosing a swivel pin removably engaged with the sling pin bore.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply a swivel pin to be removably engaged with the sling pin bore, since the equivalence of a pin and any other known means for attaching a sling swivel for their use in the sling attachment art and the selection of any known equivalents to any known means would be within the level of ordinary skill in the art.  For example, supposing Robbins disclosed a threaded 
Alternatively, while not particularly called out, Swan clearly shows a pin between body 22 and loop 24, e.g., Figs. 3 – 5, being known in the art for the purpose of connecting the two elements.  Because loop 24 is “pivotably attached” to the body 24, ¶ [0023], bores through both elements for the pin to pass would be inherent.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robbins as taught by Swan in order to connect the sling swivel to the gas block via the sling pin bore.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Alternatively, Ives discloses a swivel pin 22, e.g., Fig. 1, removably engaged with a sling pin bore, 3:3-7, in the same field of endeavor for the purpose of attaching the sling swivel 10 to a firearm stock 16.  Ives discloses that “pin 22 forwardly project[s] from an upper extension 24 on the main body and [is] dimensioned for sliding insertion into an opening (not shown) formed through the mounting base 14,” id., in order “to permit the swivel to be removed from (or attached to) the mounting base,” 3:12-14.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robbins as taught by Ives to permit the swivel to be removed from or attached to the gas block.  The same further rationale provided above would apply here equally well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,801,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the instant claim are covered by the patent.  For example, at least patent claims 1-2 requires a firearm gas block, a body having a gas port, a barrel bore, and sling pin bore, a sling pin engaged with the sling pin bore, a ring coupled to the sling pin and being one of a swivel or fixed ring.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Aug-21